Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Michael Kennedy, TDCJ #01516203,                      Appeal from the 258th District Court of Polk
 Appellant                                             County, Texas (Tr. Ct. No. CIV32610).
                                                       Memorandum Opinion delivered by Justice
 No. 06-19-00068-CV         v.                         Stevens, Chief Justice Morriss and Justice
                                                       Burgess participating.
 Kaycee Jones, et al., Appellee



       As stated in the Court’s opinion of this date, we affirm the trial court’s prefiling order
entered under Section 11.101 of the Texas Civil Practice and Remedies Code. We dismiss the
remaining issues on appeal for want of jurisdiction.
       We note that the appellant, Michael Kennedy, TDCJ #01516203, has adequately indicated
his inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED JANUARY 7, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk